Ingraham, P. J. (dissenting):
I dissent. The action was based upon a promissory note'payable to the order of C. Slanina & Co. for $717, dated April 15, 1910, payable two months after date, and the complaint alleges that before the commencement of the action the note *438was duly indorsed by the .payees to the plaintiff. The answer admits the signing of the promissory note and then sets up as a defense and by way of counterclaim that the plaintiff is not the real party in interest, but that 0. Slanina & Co., of Bohemia was the real party in interest; that the plaintiff took the note as the agent of Slanina & Co., and is the holder thereof for the purpose of colléction only as the agent of Slanina & Co. This is clearly no defense as the fact that the plaintiff took the note and is the holder thereof for collection justifies the plaintiff as the holder of the note in maintaining the action. Another defense which is also alleged by way of counterclaim is that in November, 1909, the defendant and the firm of Slanina & Co., for a valuable consideration through their agent,, the plaintiff, entered into an agreement for a valuable consideration, whereby the said firm of Slanina '& Co. agreed to sell and deliver to the defendant 50,000 vichy or seltzer siphons at certain stipulated times and in certain stipulated quantities, the terms of which are annexed and made part of the defense and that the defendant has performed all the conditions on his part. Annexed to the answer is a letter written by Slanina & Co. to the defendant acknowledging the receipt of the defendant’s written contract given to Slanina & Co.’s representative, the plaintiff, for 50,000 pieces twenty-eight-.ounce siphons, at following prices: forty-four heller for twenty-eight-ounce; fifty-six heller for thirty-seven-ounce; sixty-six heller for forty-four-ounce. Shipments during the various months from February to July, 1910. There is in this alleged contract no price for these articles .unless the word “heller” means some particular price, but there is no allegation of what heller means; that “heller” was foreign money having its equivalent in money of the United States, nor is there any consideration expressed in this agreement unless it be the ■acknowledgment of the receipt of the defendant’s written contract. There, is no agreement of. Slanina & Co. to furnish these articles but simply an admission of the receipt óf a contract for them. It is then alleged that subsequent to the making of the contract and before the delivery of the said bottles . and in reliance upon the contract the defendant signed the promissory note mentioned in the complaint; that thereafter *439Slanina & Cd. in violation of their said agreement failed and refused to deliver the said siphons by reason of which the defendant was forced and compelled to go into the open market and purchase other siphons and was forced and compelled to pay therefor an added and additional cost of $2,000.
I do not think the court can take judicial notice of the meaning of the word “heller,” its value in United States cur-' rency, nor is there an allegation to j ustify the conclusion that the defendant sustained any damage in consequence of the failure of Slanina &• Co. to deliver these siphons. It is not alleged what these siphons were worth in the market at the time the contract was to be completed or that the market price was greater than that which the defendant agreed to pay for them when delivered. The fact that the defendant was compelled to go into the market and purchase siphons and was forced and compelled to pay therefor an additional cost of $2,000 was not an allegation as to the market value of these siphons at the time at which they were to be delivered. The measure of damages in an action for a breach of a contract to sell and deliver personal property is the difference between the market value of the articles at the time and place of delivery ■ and the contract price, and as there is no allegation in this counterclaim as to the amount that the defendant was to pay for'the siphons ór as to the value of the siphons in the market at the time or place of delivery there was no allegation upon which a demand for damages against the payees of the note in favor of the defendant could be predicated. It is a further objection to this counterclaim that there is no allegation in either the complaint or answer as to the date at which this note was transferred by Slanina & Co. to the plaintiff. Subdivision 2 of section 502 of the Code of Civil Procedure provides" that if the action is upon a negotiable promissory note or bill of exchange which has been assigned to the plaintiff after it became due, a demand existing against a person who assigned or transferred it after it became due must be allowed as a counterclaim, to the amount of the plaintiff’s demand, if it might have been so allowed against the assignor while the note or bill belonged to him. To justify a counterclaim under this provision it must, therefore, appear that the amount of this *440counterclaim might have been allowed against Slanina & Co. while the note or bill belonged to them, and there is no allegation in either the complaint or answer that any cause of action existed in favor of the defendant against Slanina & Co. while the note or bill belonged to them.
I think, therefore, the demurrer should have been sustained and the judgment should, therefore, be reversed.
Scott, J., concurred.
Judgment modified as directed in opinion, and as so modified affirmed, with costs to respondent. Settled order on notice.